Case 5:18-cv-05558-BLF Document 23-1 Filed 01/15/20 Page 1 of 1

10
41
12
13
44
15
16
17
18
19
"20
21
22
23
24
25
26

27

OURT PAPER

“ATT AC Aa tenons

I, Snikes Sadaozal

“On, January 10,2028

 

 

&7y

“AN 74

Bp

ee ” 20a
DECLARATION OF SERVICE BY MA a as we
"BY. PERSON IN STATE CUSTODY teegee oun,
(C.C-P. 88 LOTSA), 2013.5) Sy |
Fed. R.Civ.P.Rule 6 (d)

, the undersigned,declare:

I-am over the age of 18 years,and I am a ‘party to the matter.

I am a resident of Corcoraa in the county of King

State of California. My address is: Shikeb Saddozai-AY1590
Corcoran State: Prison
P.O,f¢0x 3461

Corcoran C.4. 952

12
I served the attached document(s):

(5) NOTICE(S) OF CHANGE OF ADDRES

18-cv-04047-B8LFE
18-ev-04511-8LF
L&-cv-O4492-RBLF
18-cv-05558-2LEF
18-cv-03972-LF
5:16-ev~-07337 FINCPR)

(BY U.S.MAIL) on all other’ parties to this action,at the
addresses listed below,by placing true and correct copies of
said document(s)thereof enclosed in a sealed envelope(verified
by prison officials)with postage fully prepaid, and turned. .
sealed envelope to prison officials to be placed in a deposit
box provided by California Department of Corrections and

Rehabilitations Corcoran State Prison.
in:the_otdinary course of business forimailing with the United

States Postal Service as per the regulations governing

out-going Legal Mail. Clerk,USDC,Nortnern Dist.
, 286 South First St. “Rm2142
san Jose, C.A. 65143 mo

I DECLARE UNDER THE PENALTY OF. PERJURY THAT ALL OF THE ©

FOREGOING IS TRUE AND CORRECT.
Executed on: January 10,2026 yat Corcocan

fh tbowe

Declarant

California.

 

 
